OPINION — AG — ** AMBULANCE SERVICE — JURISDICTION — BOUNDARIES ** AN AMBULANCE SERVICE DISTRICT CREATED PURSUANT TO ARTICLE X, SECTION 9(C) OF THE OKLAHOMA CONSTITUTION HAS THE POWER AND AUTHORITY TO OPERATE OUTSIDE ITS DISTRICT BOUNDARIES PROVIDED THE DISTRICT CHARGES AN AMOUNT EQUAL TO THE ACTUAL COSTS FOR THE SERVICE RENDERED, NOT TAKING INTO ACCOUNT ANY INCOME THE DISTRICT RECEIVES FROM MILEAGE OR SOURCES WITHIN THE DISTRICT. (BOARD OF TRUSTEES, OUTSIDE THE DISTRICT, TERRITORY) CITE: ARTICLE X, SECTION 9(C) (PATRICIA REDD DEMPS)